UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2025



MIRABEL KIEN NGUTI,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-895-532)


Submitted:   May 26, 2006                  Decided:   June 13, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Eric W.
Marsteller, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mirabel Kien Nguti, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.*                 Because the

Board    affirmed      under   its   streamlined   process,    see     8    C.F.R.

§ 1003.1(e)(4) (2006), the immigration judge's decision is the

final agency determination.          See Camara v. Ashcroft, 378 F.3d 361,

366 (4th Cir. 2004).

             Nguti challenges the immigration judge’s finding that her

testimony was not credible, and that she otherwise failed to meet

her burden of proof to qualify for asylum.              We will reverse this

decision only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution.”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotations       and   citations     omitted).     We    uphold   credibility

determinations of the immigration judge if they are supported by

substantial evidence.          See Tewabe v. Gonzales, 446 F.3d 533, 538

(4th Cir. 2006).

            We    have   reviewed    the   administrative     record       and   the

immigration judge’s decision and find that substantial evidence


     *
      Nguti withdrew her Convention Against Torture claim before
the immigration judge.


                                      - 2 -
supports the immigration judge’s credibility finding, as well as

his conclusion that Nguti failed to establish the past persecution

or well-founded fear of future persecution necessary to establish

eligibility for asylum. See 8 C.F.R. § 1208.13(a) (2006) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same). Moreover, as Nguti cannot sustain her burden on the asylum

claim, she cannot establish her entitlement to withholding of

removal.   See Camara, 378 F.3d at 367 (“Because the burden of proof

for withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”).

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -